Citation Nr: 1200751	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-16 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to February 24, 2003.

2.  Entitlement to a rating greater than 70 percent for PTSD beginning February 24, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge held at the RO in April 2010.  A copy of the transcript from that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in August 2010.  Therein, the RO was directed to send the Veteran an updated duty to assist letter noting the provisions of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); this was accomplished in August 2010.  The RO was requested to obtain all relevant outstanding VA treatment records; this was also accomplished in August 2010.  The RO was instructed to obtain the court findings from the Elmore County, Alabama judiciary system; these were obtained in October 2010.  Finally, the RO was asked to schedule a new VA examination; this was conducted in November 2010.  Accordingly, the Board finds that there has been substantial compliance with the directives of the August 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  Prior to February 24, 2003, the Veteran's PTSD was manifested by nightmares, flashbacks, insomnia, anxiety, and depression and therefore the preponderance of the competent and credible evidence of record did not show that it was productive of more than occupational and social impairment with reduced reliability and productivity

2.  From February 24, 2003, to November 21, 2010, the Veteran's PTSD was manifested by infrequent delusions and hallucinations, nightmares, flashbacks, significant marital conflict, self-isolation and social withdrawal and therefore the preponderance of the competent and credible evidence of record did not show that it was productive of more than occupational and social impairment, with deficiencies in most areas.

3.  Beginning November 22, 2010, the preponderance of the competent and credible evidence shows that the Veteran's PTSD is productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Prior to February 24, 2003, the criteria for a rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  From February 24, 2003, to November 21, 2010, the criteria for a rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3.  Beginning November 22, 2010, the criteria for the maximum 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in June 2003, March 2006, and August 2010 provided the Veteran was adequate 38 U.S.C.A. § 5103(a) notice including adequate notice in accordance with the Court's holding in Dingess, supra, regarding the type of evidence necessary to establish effective dates.  To the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the July 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if the above letters did not provide the Veteran with adequate notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters, the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the April 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the AVLJ asked questions to ascertain the extent of current adverse symptomatology due to his service connected PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims files all identified and available post-service records including his records from the Veteran's Central Alabama VA Health Care System as well as the Montgomery, Tuskegee, Augusta, and Batavia VA Medical Centers, the Social Security Administration, and the court findings from the Elmore County, Alabama judiciary system in substantial compliance with the Board's remand instructions.  38 U.S.C.A. § 5103A(b), 38 C.F.R. § 3.159; Stegall, supra; D'Aries, supra; Dyment, supra.

The Veteran was also afforded VA examinations in August 2005 and November 2010 which are adequate for rating purposes and, as to the November 2010 VA examination satisfies the Board's remand directives, because they includes a comprehensive examination of the claimant that allows the Board to rate the severity of his disability under all relevant Diagnostic Codes after a review of the record on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The Claim

The Veteran asserts that his PTSD warrants a 100 percent disability rating because he is completely disabled.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's PTSD is rated as 50 percent disabling prior to February 24, 2003, and 70 percent disabling beginning February 24, 2003, under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Also in adjudicating the claim below, the Board notes that in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), the Court held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  In this case, however, because the examiners were able to distinguish between the symptoms attributable to the service connected PTSD and non service connected substance abuse, the Board finds that the Mittleider doctrine is not for application and the severity of the Veteran's PTSD will be ascertain solely on its adverse symptomatology.  

a.  Prior to February 24, 2003.

The evidence does not support greater than a 50 percent rating during the appeal period prior to February 24, 2003.  Records dated during this stage of the appeal period indicate normal speech abilities and good hygiene and dressing, with only mild anxiety and some depression.  While the Veteran reported suicidal and homicidal ideations, it is not clear whether these are due to his PTSD or his substance abuse.  Indeed, the September 2002 VA PTSD examiner concluded that the Veteran's symptoms of PTSD were not reported as problematic, numerous, or severe, it appears his impairments were at least currently and recently, due to polysubstance abuse.  Similarly, the sole GAF score assigned was 55, and the GAF range noted as 35-70 in the past year; both were attributed to his polysubstance abuse.  The symptoms the Veteran did report secondary to his PTSD, to include nightmares, flashbacks, insomnia, anxiety, and depression, are all contemplated by the currently assigned 50 percent rating.  Accordingly, greater than a 50 percent rating prior to February 24, 2003, is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This is true throughout this period of time and therefore further consideration of staged ratings is not warranted.  Hart, supra.

b.  From February 24, 2003, to November 21, 2010. 

A 100 percent temporary total rating was granted from April 19, 2004, to June 30, 2004, due to hospitalization for PTSD for a period more than 21 days.  For that reason, further discussion of the Veteran's symptomatology between April 19, 2004, and June 30, 2004, is not required.  Other than that short period, the evidence of record does not support greater than a 70 percent rating during the appeal period from February 24, 2003, to November 21, 2010, as total social and occupational impairment is not shown.

GAF scores over the period February 24, 2003, to November 21, 2010, range from a low of 35 to a high of 60, and primarily consist of scores of 50 and 55.  GAF scores of this level generally do not show total social and occupational impairment.  Moreover, the two lowest assigned scores of 35 and 40 were given during the Veteran's February 2003 inpatient treatment (for a period of less than 21 days).  Therein, the Veteran admitted that he had resumed use of both marijuana and cocaine for the past 3 months after an 18-month period of abstinence.  Indeed, it is not clear that the Veteran's behavior which warranted the GAF of 35, to include running around the house naked, not eating or showering, and refusing to sleep due to fear of nightmares, was due to his PTSD and not his substance abuse.  VA regulations do not compensate for symptoms of substance or alcohol abuse unless it is shown, which it not in this case, that the substance or alcohol abuse is the result of the Veteran's PTSD.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011).  Further, less than 2 weeks later, the March 2003 discharge summary indicated that his GAF was actually 60 on admission and was then 60 on discharge from the VA facility.  The GAF scores assigned for this stage of the appeal period being non-indicative of total social and occupational impairment, a 100 percent rating for the period February 24, 2003, to November 21, 2010, is not warranted on the basis of GAF scores.

The Veteran reported vague paranoid ideations at the August 2005 VA PTSD examination and a March 2006 VA visit, but denied auditory hallucinations, visual hallucinations, or delusions.  At January 2008 and October 2010 VA visits, he reported paranoia, and at two May 2008 VA outpatient visits, he reported having conversations with the voices he heard.  Thus, while there is evidence of delusions or hallucinations, they are not persistent, having only been reported six times over a 7 year period, and denied or not reported more than 20 times over that same period, more closely contemplating the 70 percent rating.  38 C.F.R. § 4.7 (2011).

Similarly, the impairment in thought processes is noted only twice in the 7 year period of this rating stage.  At the August 2005 VA PTSD examination, the Veteran reported having difficulty concentrating during the interview, and at a March 2006 VA visit, he stated that he had trouble communicating with people.  However, the remainder of the VA outpatient treatment records and VA PTSD examinations reflect a normal thought process.  It is especially evident from the VA outpatient mental health records that the Veteran was able to clearly communicate with his treatment provider in expressing his feelings and concerns.

No disorientation to time or place was noted at any time during this stage of the appeal period.  Further, the only grossly inappropriate behavior, or inability to perform activities of daily living (including hygiene) noted during the appeal period was at a late February 2003 VA outpatient visit immediately prior to the Veteran's admission, where it was not known whether his running around the house naked and failure to attend to his daily hygiene tasks was due to his PTSD or his illicit substance use.  All other VA examination reports and VA outpatient records reflect that the Veteran had at least fair grooming and hygiene, and displayed no inappropriate behavior.  

Finally, the Veteran was also not noted to be a persistent danger to himself to others.  Of the times that he reported suicidal and/or homicidal ideations, he never indicted that he had a plan or intent to carry those out.  The record also includes court documents which illustrate the Veteran's wife's January 2010 attempt to have him involuntarily committed to state custody on the basis of mental illness; her motion was rejected by the state court, which found the Veteran of sound mind and only in need of outpatient mental health treatment.

The December 2005 Social Security Administration (SSA) decision found that the Veteran was disabled as of October 1, 2003.  However, this does not necessarily warrant a 100 percent rating as of that date.  VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Faust v. West, 13 Vet. App. 342, 356 (2000); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  This is especially the case as the SSA determination indicates a finding of disability due to both the Veteran's PTSD as well as diabetes mellitus, hypertension, hypercholesterolemia, and hepatitis C.  Moreover, VA has already recognized that the Veteran's PTSD precludes him from securing and maintaining gainful employment, as he was awarded a total disability rating for compensation on the basis of individual unemployability (TDIU) effective February 24, 2003, in an August 2006 rating decision.  However, the evidence of record prior to November 22, 2010, simply does not show total social and occupational impairment as to warrant a 100 percent rating.

Ultimately, the Veteran was not shown to have total social and occupational impairment during this stage of the appeal period.  Notwithstanding the marital conflict he had with his wife, which is well-documented in the record as to their frequent arguments about money and each others' families, they had been together for over 20 years, had decided to get married during this appeal stage, and engaged in marital counseling to work on their problems.  The Veteran also reported, at a September 2007 visit, a positive relationship with three of his five children.  The extent to which his occupational impairment is demonstrated cannot be evaluated as the Veteran has not worked since 1998; as noted, his inability to work is due to disabilities other than his PTSD.  Indeed, the August 2005 VA examiner indicated difficulty with employment due to his symptoms, but not total occupational impairment.  For these reasons, a 100 percent rating is simply not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This is true throughout this period of time and therefore further consideration of staged ratings is not warranted.  Hart, supra.

c. Beginning November 22, 2010.

However, the evidence supports the maximum 100 percent rating beginning November 22, 2010.  Based on clinical findings elicited at the PTSD examination of that date, the VA examiner concluded that the Veteran had total occupational and social impairment due to PTSD signs and symptoms, noting his belief that the Veteran would likely not be able to function consistently in a standard employment setting due to mood symptoms, mood swings, irritability, anger management deficits, and other social deficits associated with PTSD.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, this is the only evidence dated beginning November 22, 2010; as such, there is no evidence that the Veteran's social or occupational impairment has been less than total beginning that date.  Hart, supra.  As such, a 100 percent rating is warranted beginning November 22, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Conclusion

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization making the application of the regular schedular standards impractical.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's service-connected PTSD, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  As noted above, PTSD is rated under the General Rating Formula according to the level of social and occupational impairment caused by the mental disability; in this case, the demonstrated levels of social and occupational impairment are adequately contemplated by the schedular criteria which allow for higher ratings for more severe impairment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule; no extraschedular referral is required.  This is true throughout the period of time during which his claim has been pending.  Hart, supra.

As to the lay claims by the Veteran and his representative, while the claimant is competent and credible to report on what he can feel and not feel and his representative is competent and credible to report on what he can see, the Board finds more competent and credible the expert opinions provided by his VA examiners regarding the severity of his PTSD symptomatology than any lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Because the evidence does not reflect that the Veteran's PTSD manifested higher levels of social and occupational impairment for each of the rating stages discussed above, the preponderance of the evidence is against the assignment of higher ratings than those assigned by this decision.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating the current appeal for an increased rating the Board has also not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a TDIU when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because, as reported above, the RO in an August 2006 rating decision already granted TDIU. 


ORDER

Entitlement to a rating greater than 50 percent for PTSD prior to February 24, 2003, is denied.

Entitlement to a rating greater than 70 percent for PTSD from February 24, 2003, to November 21, 2010, is denied.

Entitlement to the maximum 100 percent rating for PTSD beginning November 22, 2010, is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


